DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature to Horner et al. (Methods for Multiple Wavetable Synthesis of Musical Instruments Tones).
In terms of claim 1, Horner et al. discloses a computer-implemented method of generating an audio waveform at a playback frequency (see page 339, section 2), the method comprising: obtaining first data indicative of a set of partial waveforms of the audio waveform (see section 2); and generating a wave table for the audio waveform based on the set of partial waveforms (see Figures 9-14, showing several wavetables based on harmonics or partials), the generating comprising:  determining a set of notes (guitar, tenor and trumpet Figure 16, trumpet Figure 19), wherein each note has a corresponding entry in the wave table (guitar, tenor and trumpet Figure 16, trumpet Figure 19), determining, for each note in the set of notes (guitar or trumpet), an associated number of partials for the note (see Figure 16 plurality of partials or harmonics); and rendering, for each note in the set of notes an associated waveform comprising the determined associated number of partials for the note from the set of partial waveforms (see Figures 17-19, defining the error between rendering and real instrument; page 336 section 0 "solutions which converge gracefully to the original as the number of tables is increased, but three to five wavetables frequently yield a good replica of the original sound”). 
In terms of claims 8 and 15, the technical features of the method of claim 1 correspond to those of the independent system claim 8 and storage medium claim 15, which are also anticipated by Horner et al, since Horner et al. discloses generating music using a computer (see page 336 “Matching synthesis of musical instrument tones is a fundamental problem in computer music”)

Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature to Lee et al. (Modeling Piano Tone with Group Synthesis).
In terms of claims 1, 8 and 15, Lee et al. discloses a system for generating an audio waveform at a playback frequency, the system comprising: a processor in communication with a memory see section 0), wherein the memory is configured to store machine readable instructions that, when executed by the processor, cause the processor to: obtain first data indicative of a set of partial waveforms of an audio waveform (see Figures 3 and 4); and generate a wave table for the audio waveform based on the set of partial waveforms (see page 107, left col., lines 1-9: “partials are usually grouped by themselves. ... Group synthesis can exploit the precision of additive synthesis on    lower partials by keeping these partials separate while grouping higher and less significant partials together. In practice, a single sinusoidal waveform can generate multiple one-harmonic wavetables, simply by using different fundamental frequencies. This reduces memory requirements, as shown in Table 3”), comprising: determine a set of notes, wherein each note has a corresponding entry in the wave table (i.e. piano tones); determine, for each note in the set of notes, an associated number of partials for the note (see table 3, page 106) ; and render, for each note in the set of notes, an associated waveform comprising the determined associated number of partials for the note from the set of partial waveforms (see section 0, Figure 2 “reconstructed sound’; page 101 left column "wavetable synthesis”).  
As for claims 2, 9 and 16, Lee et al. teaches determining a number of partial waveforms based on a playback frequency, and selecting at least one waveform version to generate the audio waveform at the playback frequency, wherein each waveform version comprises a umber of partial waveforms (see section 3, Results, "We have modeled 15 piano tones (El, Al, D2, G2, C3, F3, Bb3, Eb4, Ab4, Db5, Gb5, BS, E6, AG, and D7) over the full pitch range of the piano using group synthesis. The tones are samples for the Prosonus Sound Library, specifically the Yamaha "CF" III Concert Grand Piano (forte). For each tone, we tried different numbers of GA- generated groupings. Of course, more groups give better matches, but the goal is to pick the smallest number of groups that can satisfactorily simulate the original piano tone").
As for claims 7 and 14, Lee et al. discloses determining a number of partials from playback sampling rate and from the fundamental of the note (see section 3 and tables 1 and 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horner et al. in view of the Non-Patent Literature to Masri (Computer Modelling of Sound for Transformation and Synthesis of Musical Signals) and Lee et al.
As for claims 2, 9 and 16, Masri teaches determining a number of partial waveforms based on a sample rate, a playback frequency of the audio waveform, or both (se section §2.2.2.3 "Horner's team uses genetic algorithms to find a minimal set of sample wavetables that can describe an evolving sound, through variations in their absolute and relative weights. ...“); and selecting, based on the first data and the number of partial waveforms, at least one waveform version from a set of waveform versions associated with the audio waveform to generate the audio waveform at the playback frequency, (see section §2.2.2.3... Recent results show good correspondence for sounds represented by just three wavetables”), wherein each waveform version in the set of waveform versions comprises an associated different number of partial waveforms for the audio waveform (see sections 2.3.1 and 2.3.2, waveform versions having a number of partials and partial components).
As discussed above, Lee et al., sharing an author with Horner et al., also teaches said limitations.
Therefore, given the predetermination of several versions in a set (a group) of waveform versions is disclosed in the prior art, applying such a plurality of versions to the wavetable synthesis of Horner et al. would have been obvious to one of ordinary skill in the art, for allowing for the rendition of different timbres, creation of arbitrary wave shapes and avoidance of distortion at all pitches, to better simulate an original piano tone.
As for claims 3, 10 and 17, dependent upon claims 2, 9 and 16, Masri further teaches generating portions (see sections §2.1.2.1; §2.2.2; §4.2.3, "short time sections" and "frames" as portions of the audio waveform. Different partials are used in each frame/short time sections. An attack transient part of the audio is distinguished from the rest. Linking the partials between sections then yields ‘partial trajectories’).
Since Masri cites Horner's work in section §2.2.2, and since the thesis of Masri has the same object as Horner and defines several equivalent methods comprising the one of Horner, it would have been obvious to one of ordinary skill in the art to combine the similar teaches of Horner and Masri.
As for claims 4, 11 and 18, Masri teaches resampling (see section 3.1.3, pages 58-59).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horner et al. in view of Masri and Lee, and further in view of the Japanese publication to Ota (JP H0792978A).
Ota defines a maximum number of overtones controlled by sampling frequency, fundamental frequency, and a desired number of partials, all of which are well known parameters for calculations in the art.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horner et al. in view of Masri.
In section 2.3.2.1, Masri defines a transform in the frequency domain and determines frequency peaks corresponding to a set of partials (see also section 2.3.2.4.)
Once again, since Masri cites Horner's work in section §2.2.2, and since the thesis of Masri has the same object as Horner and defines several equivalent methods comprising the one of Horner, it would have been obvious to one of ordinary skill in the art to combine the similar teaches of Horner and Masri.

Another reference of Note is the US patent to Ichigaya (4,416,180). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/04/2022